Title: To Thomas Jefferson from Thomas Ringgold, 27 June 1808
From: Ringgold, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Hagars Town June 27th 1808
                  
                  It has been a Long time Seence I did myselfe the Honour of Addressing a Letter to you I have to Inform you that I am now in the County of Washington State of mary Land where I Frequentley Read the Infamous Lies Frebricated by old Tories apposate Wigs Federalists & Tertiam quids against you but it is with Heart fealt Pleasure that I inform you that you are Dailey gaining Ground as well as your Freind James maddison Esqr. My Brother Tench Ringgold has taken the Political pen up against yours Enemies & Mr. maddisons apponents & will be Elected Know knowing you are Fond of Hansome Prints I Inclose you a Few as a Token of Respect and as I furnished you with a Nice Cock & Hen & some Tounges & Sounds I should ever esteem it as a Favour If you would send me a Handsosome Silver Eagle & a Cockade to Parade in on the Fourth of July to Celebrate that Great Day the Declaration of Independence which you Rote
                  Please to send them by mail Directed to Mr. Thos. Ringgold at Captain Thomas Posts of the Volanteers Hager Town I have Four Elegant White Tame Swans for you which I Bougt for you Last Winter on the Eastern Shoare of mary Land & will Delliver them to your order in Baltimore at Aney time this Fall Wishing you & all our Dear Firm 76 men Health & Happineess I am in Haste & a bad Pen your Freind & well Wisher
                  
                     Thos Ringgold. 
                  
               